Citation Nr: 1802603	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-18 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right wrist arthritis and right first carpometacarpal joint arthritis, status post right wrist fracture.

2.  Entitlement to an initial compensable rating for external hemorrhoids.

3.  Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1986 to May 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2014, the Board remanded the claim for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

1.  The Veteran does not have favorable or unfavorable ankylosis of the right wrist.

2.  For the entire appeal period, the Veteran's hemorrhoids manifested in mild to moderate symptoms.  

3.  The Veteran's service-connected erectile dysfunction is productive of loss of erectile power, but not deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of disability rating in excess of 10 percent for a right wrist disability have not been met. 38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5215-5010 (2017).

2.  The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2017).

3.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.115b, Diagnostic Code 7522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code (DC) depends wholly on the facts of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14. 

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered. DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Wrist 

The Veteran's wrist disability is rated as 10 percent disabling pursuant to DC 5215-5010.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. 
§ 4.27.  Here, the hyphenated diagnostic code indicates that limitation of motion of the wrist (DC 5215) is rated under the criteria for arthritis (DC 5010).  See 
38 C.F.R. § 4.20.

Diagnostic code 5215 provides that limitation of motion of the major and minor wrist with palmar flexion limited in line with the forearm warrants a 10 percent disability rating.  Alternatively, a 10 percent rating may be assigned for limitation of motion of dorsiflexion of the wrist less than 15 degrees.  38 C.F.R. § 4.71a, DC 5215.  Higher ratings are warranted for ankylosis of the wrist.  38 C.F.R. § 4.71a, DC 5214.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The Veteran asserts that his right wrist disability is more disabling than reflected in his current 10 percent rating. 

During the March 2009 VA examination, the Veteran indicated that he has a history of right wrist fracture in 1991.  He reported that he had been experiencing pain in the right wrist.  The pain was intermittent and occurs three times a day, lasting 30 minutes.  He reported the pain did not radiate.  The pain was aching, sharp and burning.  He rated the pain a 3 on a scale of 1 to 10.  The pain comes spontaneously and improves with pain relievers.  He is able to function with medication.  The pain was associated with weakness.  He had difficulty with pull-ups and push-ups.  The Veteran denied having prosthetic implants.  He denied having any periods of incapacitation in the past year.  A physical examination of the right wrist showed no evidence of swelling or inflammation.  There was no evidence of malunion or nonunion.  There was no evidence of edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of the movement.  There was no evidence of subluxation.  There is no evidence of drainage or instability.  The Veteran showed full range of motion without pain.  Range of motion testing showed active and passive dorsiflexion at 70 degrees; active and passive palmar flexion at 80 degrees; movement against gravity at 80 degrees; active and passive radial deviation at 20 degrees; and active and passive ulnar deviation at 45 degrees.  

The Veteran's right wrist range of motion was not limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no limitation of motion after repetitive use.  

During a May 2010 VA examination, the Veteran reported flare-ups occurring twice a month that last from two to three days.  The Veteran had a negative carpal tunnel compression test and a negative Finkelstein test.  On physical examination the Veteran had 5/5 flexion and extension strength.  Range of motion was as follows:  extension from 0 to 60 degrees, wrist flexion from 0 to 50 degrees, wrist radial deviation 0 to 15 degrees, wrist ulnar deviation 0 to 25 degrees.  The Veteran's right wrist range of motion was not limited by pain, weakness, incoordination, fatigability or lack of endurance on three repetitions.  X-rays showed the Veteran had degenerative changes in the radial carpal of the first carpometacarpal joint.  

During the March 2014 VA examination, the examiner noted that the Veteran did not require any additional treatment since his initial 2009 VA examination.  He reported using an occasional warm compress for comfort.  He reported some pain with activities such as using a torque wrench with both hands.  He reported right wrist pain lifting more than 40 pounds with his right hand or pulling himself into the cab a vehicle.  He reported no interference with activities of daily living.   

The Veteran denied flare-ups.  On range of motion testing of the wrist, the Veteran showed right wrist palmar flexion to 75 degrees with evidence of painful motion at 75 degrees and right wrist dorsiflexion to 65 degrees with evidence of painful motion at 65 degrees.  The Veteran showed radial deviation to 20 degrees and ulnar deviation to 45 degrees without pain or loss or range with repetition.  The Veteran was able to perform repetitive-use testing with no additional limitation of motion or functional loss.  The Veteran had full (5/5) muscle strength with wrist flexion and extension.  There was no evidence of ankylosis of the wrist.   

During a January 2015 VA examination the Veteran reported hand pains aggravated by activities necessitating manual dexterity and during cold and wet weather.  He denied flare-ups.  There was no gap between the thumb and fingers.  Although the Veteran showed abnormal range of motion there, the limitation in range of motion did not contribute to functional loss.  Pain, weakness, fatigability or incoordination limited the Veteran's right hand functional ability with repetitive use over time.  The Veteran reported that after repetitive motion the Veteran would rest his hand, and shake his hands a couple times until the pain and stiffness subsides before resuming activity.  On muscle strength testing the Veteran showed full (5/5) hand grip.  The examination did not show muscle atrophy and was negative for ankylosis.   

Based on the foregoing evidence, the Board finds that the Veteran's right wrist disability more nearly approximates the criteria for a 10 percent rating.  The Veteran has consistently shown noncompensable limitation of motion due to pain.  See 38 C.F.R. § 4.71a, DC 5003, 5010.  Furthermore, neither favorable nor unfavorable ankylosis was present during any of the examinations.  Absent a diagnosis of ankylosis, a rating higher than 10 percent for a wrist disability is not warranted.  See 38 C.F.R. § 4.71a, DC 5214.

Hemorrhoids

The Veteran's hemorrhoids are rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.  Under DC 7336, a noncompensable rating is warranted where the hemorrhoids are found to be mild or moderate in nature.  A 10 percent rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The maximum rating of 20 percent is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id.

The Veteran asserts that his hemorrhoids are more disabling than reflected in his current noncompensable rating. 

During March 2009 VA examination, the Veteran reported a history of external hemorrhoids since 1990.  He reported symptoms of anal itching and feeling the need to empty the bowels.  He reported swelling and pain.  He denied problems holding his stools.  The Veteran reported that his hemorrhoids constantly bother him.  He denied any hospitalization or surgery for this condition.  He reported that he was given topical cream for improvement of the symptoms.  He denied any functional impairment as a result of the external hemorrhoids.

A rectal examination revealed no evidence of fissure or fecal leakage.  There was evidence of an external hemorrhoid.  There was no evidence of bleeding or thrombosis.  The palpation of the rectal wall was normal.  The prostate examination was normal.  The prostate was soft and homogenous.  There was no evidence of mass or nodularity.  

During the May 2010 VA examination, the Veteran denied a history of hospitalization or surgery, trauma to the rectum or anus, neoplasm, rectal prolapse, anal infections, and proctitis.  The Veteran reported occasional rectal bleeding once per week.  Current symptoms included anal itching and burning.  The examination was negative for diarrhea, difficulty passing stool, pain, tenesmus, and swelling. The examination showed occasional bleeding.  There was no history of thrombosis.  

On physical examination, external hemorrhoids were present.  There was no evidence of thrombosis, bleeding, or fissures.  There was no evidence of excessive redundant tissue.  The examination was negative for anorectal fistula, anal and rectal stricture, sphincter impairment, and rectal prolapse.

July 2010 VA treatment notes show the Veteran had degenerative change of the right wrist but that the remainder of the wrist was within normal limits.   

During the March 2014 VA examination, the examiner noted that the Veteran's hemorrhoid condition was identified at the time of retirement.  The Veteran reported blood on tissue several times a week with occasional pain.  The Veteran reported using an oral fiber supplement and rectal suppositories in the past.  He reported no invasive treatments or functional impairment.  On physical examination the examiner noted mild or moderate internal and external hemorrhoids.  

Based on the medical evidence of record, the Board finds that the throughout the appeal period, the Veteran's hemorrhoids manifested in occasional itching, bleeding, swelling, and diarrhea.  Neither the medical evidence nor the Veteran's lay statements indicate that the Veteran's hemorrhoids are currently, or ever were, large or thrombotic, irreducible, with excessive redundant tissue, with anal fissure, or with persistent bleeding with secondary anemia.  Despite the occasional bleeding, the evidence does not show that the Veteran's hemorrhoids more nearly approximate the criteria corresponding to a compensable rating pursuant to DC 7336.  38 C.F.R. §§ 4.7, 4.114.   

A compensable rating for service-connected hemorrhoids pursuant to DC 7336 is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114.

Erectile Dysfunction 

The Veteran's erectile dysfunction has been currently evaluated as noncompensable and rated by analogy under 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7522 for penis, deformity, with loss of erectile power.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.  

Under Diagnostic Code 7522, in order for the Veteran to receive a higher 20 percent rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  In this case, the Veteran is in receipt of SMC for loss of use of a creative organ.

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522: (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  In sum, the condition is not compensable in the absence of penile deformity. See M21-1, Part III, Subpart iv, Chapter 4, Section I, Paragraph 3.b. 

The Veteran is seeking an initial compensable evaluation for his erectile dysfunction.

During March 2009 VA examination, the Veteran reported that he was diagnosed with erectile dysfunction.  He was given Levitra, which improves his symptoms.  The Veteran reported that during the day, he urinates about ten times and goes every 30 minutes.  At night, he urinates two times, every three hours.  He denied difficulty starting his urine.  His urine flow was normal.  He denied any urinary incontinence.  He reported being unable to achieve or maintain an erection.  He reported it is not possible for him to have vaginal penetration.  He is unable to ejaculate.  He denied any retrograde ejaculation. However, with medication, he has had significant improvement of the symptoms.

On physical examination the examiner reported that palpation of the penis, testicles, epididymitis and spermatic cords are within normal limits.  There was no evidence of hernia.  

During the May 2010 VA examination, the Veteran reported the he was unable to get an erection and unable to maintain one without medication.  Physical examination showed normal penis, testicles, and prostate.  

During an April 2016 VA examination, the Veteran reported that with medication he was able to get and maintain and erection about 50 percent of the time.  The Veteran reported no renal dysfunction due to erectile dysfunction.  He has not had an orchiectomy.  The Veteran had voiding dysfunction likely due to benign prostatic hypertrophy.  A physical examination showed a normal penis, normal testes, a normal epididymis, and a normal prostate.  The examination was negative for tumors or neoplasms.  

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 7599-7522.  In this case, the Veteran clearly has loss of erectile power.  However the evidence of record does not reveal any physical deformity of the Veteran's penis.  The Veteran's extensive VA treatment records do not document that the Veteran had any penile deformity.   Notably, the Veteran has not asserted that he has any penile deformity.  Accordingly, there is no lay or medical support for an initial compensable evaluation for the Veteran's erectile dysfunction under Diagnostic Code 7522, and the increased evaluation claim is denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for right wrist arthritis and right first carpometacarpal joint arthritis, status post right wrist fracture is denied. 

Entitlement to an initial compensable rating for external hemorrhoids is denied. 

Entitlement to an initial compensable rating for erectile dysfunction is denied. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


